Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on July 7, 2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 16-20 & newly added dependent claims 21-31) in the reply filed on 11/07/2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-22, 25-27 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nie et al. (Pub. No.: US 2014/0206179 A1).
Regarding Claim 16, Nie et al. discloses a semiconductor device comprising:									a semiconductor substrate comprising a first side and second side, wherein the semiconductor substrate is characterized by a first conductivity type (Par. 0037, 0068-0070; Figs. 8A –10A – GaN substrate 200);										a first epitaxial semiconductor layer coupled to the first side of the semiconductor substrate, wherein the first epitaxial semiconductor layer is characterized by the first conductivity type (Par. 0068-0070; Figs. 8A –10A - first epitaxial semiconductor layer 201);		a second epitaxial semiconductor layer coupled to the first epitaxial semiconductor layer, wherein the second epitaxial semiconductor layer is characterized by a second conductivity type opposite the first conductivity type, and wherein the second epitaxial semiconductor layer comprises a contact region and a terminal region surrounding the contact region, wherein the terminal region of the second epitaxial semiconductor layer comprises a tapered junction termination element (Par. 0042, 0068-0070; Figs. 8A –10A – second epitaxial semiconductor layer 301; contact region is the region corresponding to device region 810; terminal region corresponding to region comprising junction termination structures 802 and 803); and			a contact structure formed in the contact region of the second epitaxial semiconductor layer (Par. 0068-0070; Figs. 8A –10A – contact structure 901).
Regarding Claim 17, Nie et al., as applied to claim 16, discloses the semiconductor device, further comprising a metallic field plate electrically coupled to the tapered junction termination element (Par. 0073; Figs. 8A –10B – metallic field plate 1020).
Regarding Claim 18, Nie et al., as applied to claim 16, discloses the semiconductor device, further comprising a metallic layer coupled to the second side of the semiconductor substrate (Par. 0068-0070; Figs. 8A –10A – metallic layer 401).
Regarding Claim 19, Nie et al., as applied to claim 16, discloses 		                    the semiconductor device wherein the contact structure comprises a metallic structure electrically coupled to the contact region of the second epitaxial semiconductor layer (Par. 0070; Figs. 8A –10A – metallic structure 901).
Regarding Claim 20, Nie et al., as applied to claim 16, discloses 		                    the semiconductor device wherein the contact structure comprises:						a third epitaxial semiconductor layer coupled to the contact region of the second epitaxial semiconductor layer, wherein the third epitaxial semiconductor layer is characterized by the second conductivity type (Par. 0042-0045 together with Par. 0068-0070; Figs. 8A-10A – this prior art teaches that the second epitaxial semiconductor layer 301 could be uniformly doped across its entire thickness or it can be doped such that the part of the layer 301 which is closer to  first epitaxial semiconductor layer 201 is doped lower than the part of the layer 301 that is further away from the first epitaxial semiconductor layer 201 in the thickness direction; the part of the layer of 301 which is lower doped and is closer to the first epitaxial semiconductor layer 201 could be considered as the second epitaxial semiconductor layer and the  part of the layer of 301 which is higher doped and is further away from the first epitaxial semiconductor layer 201 in the thickness direction could be considered as the third epitaxial semiconductor layer); and		a metallic structure electrically coupled to the third epitaxial semiconductor layer (Par. 0042-0045 together with Par. 0068-0070; Figs. 8A-10A  – metallic structure 901).
Regarding Claim 21, Nie et al., as applied to claim 20, discloses 		                    the semiconductor device wherein a dopant concentration of the third epitaxial semiconductor layer is greater than a dopant concentration of the second epitaxial semiconductor layer (see rejection of claim 20).
Regarding Claim 22, Nie et al., as applied to claim 16, discloses 		                    the semiconductor device wherein the semiconductor substrate is characterized by a first n-type dopant concentration and the first epitaxial semiconductor layer is characterized by a second n-type dopant concentration less than the first n-type dopant concentration (Par. 0037-0038).
Regarding Claim 25, Nie et al., as applied to claim 16, discloses 		                    the semiconductor device wherein the terminal region of the second epitaxial semiconductor layer comprises an ion implanted zone characterized by a conductivity less than a conductivity of the second epitaxial semiconductor layer (Par. 0049, 0055-0057).
Regarding Claim 26, Nie et al., as applied to claim 25, discloses 		                    the semiconductor device wherein the ion implanted zone is non-conducting (Par. 0049, 0055-0057).
Regarding Claim 27, Nie et al., as applied to claim 25, discloses 		                    the semiconductor device wherein the ion implanted zone comprises argon, nitrogen, helium, oxygen, or silicon (Par. 0049, 0055-0057).
Regarding Claim 29, Nie et al., as applied to claim 16, discloses 		                    the semiconductor device wherein the tapered junction termination element has a non-linear profile (Par. 0066-0071; Figs. 8A –10B).
Regarding Claim 30, Nie et al., as applied to claim 16, discloses 		                    the semiconductor device wherein the tapered junction termination element has a non-symmetric arrangement (Fig. 5).
Regarding Claim 31, Nie et al., as applied to claim 16, discloses 		                    the semiconductor device wherein the tapered junction termination element has a symmetric arrangement (Fig. 7A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 23-24 are rejected under 35 U.S.C. 103 as obvious over Nie et al. (Pub. No.: US 2014/0206179 A1), as applied to claim 16, further in view of Bakowski et al. (Patent No.: US 5,914,500 A).
Regarding Claim 23, Nie et al., as applied to claim 16, does not discloses 		                    the semiconductor device wherein the contact region of the second epitaxial semiconductor layer comprises a recess.												However, Bakowski et al. discloses 		                    				        the semiconductor device wherein the contact region of the second epitaxial semiconductor layer comprises a recess (Col. 8, L 15-46; Fig. 4).									It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Bakowski et al. to adapt the semiconductor device wherein the contact region of the second epitaxial semiconductor layer of Nie et al. comprises a recess in order to fabricate a device of the desired type.
Regarding Claim 24, modified Nie et al., as applied to claim 23, discloses 		                    the semiconductor device wherein the recess includes a metallic structure electrically coupled to the second epitaxial semiconductor layer (Col. 8, L 15-46; Fig. 4 – metallic structure 2).


Claim 28 is rejected under 35 U.S.C. 103 as obvious over Nie et al. (Pub. No.: US 2014/0206179 A1), as applied to claim 16.

Regarding Claim 28, Nie et al., as applied to claim 16, does not explicitly disclose    the semiconductor device wherein the tapered junction termination element has a linear profile, wherein a thickness of tapered junction termination element measured from a lower surface to an upper surface of the second epitaxial semiconductor layer decreases linearly with a lateral distance from the contact region.										However, Nie et al. teaches 		                       					        the semiconductor device wherein the tapered junction termination element has a non-linear profile (Par. 0066-0071; Figs. 8A –10B).									Nie et al. discloses the semiconductor device wherein the tapered junction termination element has a non-linear profile. However, it does not teach the semiconductor device wherein the tapered junction termination element has a linear profile. The junction termination elements are used to lower the electric field in areas which are susceptible to early breakdown. The shape of the junction termination element affects the profile of the electric field. So depending on the device-type and its structural details, the profile of the electric field in the termination region needs to be optimized.												Nie et al. discloses the claimed invention except for the semiconductor device wherein the tapered junction termination element has a linear profile, wherein a thickness of tapered junction termination element measured from a lower surface to an upper surface of the second epitaxial semiconductor layer decreases linearly with a lateral distance from the contact region.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to adapt the semiconductor device wherein the tapered junction termination element has a linear profile, wherein a thickness of tapered junction termination element measured from a lower surface to an upper surface of the second epitaxial semiconductor layer decreases linearly with a lateral distance from the contact region, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).   								
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/02/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812